Citation Nr: 0608204	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
recurrent left ankle sprains.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served periods of active duty, active duty for 
training and inactive duty training with the United States 
Air Force Reserve from May 1981 to March 1995, and with the 
Army National Guard from March 1995 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  In March 2004, the veteran requested a 
hearing at the RO.  In an August 2004 written statement, her 
service representative requested another VA examination and 
cancelled the request for a hearing.


FINDING OF FACT

The preponderance of the competent, probative medical 
evidence of record reflects that the limitation of motion of 
the veteran's left ankle is moderate rather than marked, and 
there is no ankylosis, malunion of os calcis, or astragalus, 
or astragalectomy.  Limitation of dorsiflexion was to 15 
degrees and limitation of plantar flexion to 40 degrees.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for recurrent left ankle sprains have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Private medical records, dated from December 1999 to January 
2002, show the veteran was treated for her left ankle before 
and after a June 2000 in-service injury.  A private December 
1999 medical record said she sought treatment for pain in her 
left ankle that she had for more than two weeks.  She said 
she twisted the ankle while getting off a bus and also 
injured the left ankle in a prior auto accident.  On 
examination, there was tenderness to palpate the distal 
lateral aspect of the fibula.  Focal swelling was noted.  
There was no circulatory deficit.  There was excellent range 
of motion with stiffness.  Traumatic left ankle sprain was 
diagnosed.  Physical therapy was suggested.

Service records dated June 2000 and August 2000 reflect the 
veteran's complaint of left ankle sprain or gout while she 
was on active duty in June 2000.  A service medical record 
dated in June 2000 showed the veteran was put on light duty.

In a September 2000 written statement, the veteran described 
pain in her left ankle and treatment for the ankle in the 
summer of 2000.  She thought she twisted her ankle on June 
20, 2000.  She went to sick call at Dover Air Force Base on 
June 23, 2000 to have her ankle examined.  She said she was 
told it was either a bad sprain or that she had gout.  That 
evening, she went to an emergency room in Dover, Delaware 
where her left ankle was examined and x-rayed.  Her family 
physician informed her she had a bad sprain.  When she was 
seen in August 2000, she was told a magnetic resonance 
imaging (MRI) scan disclosed a torn ligament.  

Private August 2000 medical records disclose that the veteran 
was ordered to avoid bearing weight on her left ankle and 
that she was to do only sit-down work until her next 
appointment.  A MRI scan shows a strain of the medial 
collateral ligament and a possible anterior talofibular 
ligament tear.  Minimal swelling was noted.  The veteran 
seemed to have pain on palpation to the medial malleolus area 
of the left foot.  She was able to dorsiflex and pantar flex 
fully.  Some inversion and eversion of the left foot were 
noted.  The veteran used an air cast for six weeks, but 
reported it did not help her pain.  The diagnosis was 
traumatic left ankle sprain and a possible anterior 
talofibular ligament tear.

When seen later in August 2000 to have the cast removed from 
her ankle, the veteran complained of pain.  No foot swelling 
was noted.  It was difficult for the veteran to dorsiflex and 
plantar flex due to not having moved the ankle for three 
weeks.  It was noted that she seemed to be able to do 
inversion and eversion motions without too much trouble.  Two 
weeks of physical therapy were prescribed to get back her 
range of motion.  The ankle was to start bearing weight.

When seen in September 2000, the veteran reported pain in all 
ranges of motion for her ankle.  She had full range of 
motion.  When seen in October 2000, the veteran reported not 
attending physical therapy.  She said she was currently 
working full time and that her ankle hurt whenever she walked 
any long distance.  A private October 2000 medical record 
notes a history of instability of giving way of the left 
ankle.  Positive pain was noted on range of motion.  There 
was mild but stiff range of motion.  No swelling was noted.  
A work restriction of no excessive running, jumping or stair 
climbing was given for the military.

Private March 2001 medical records disclose the veteran 
reported her symptoms were not better and that her ankle 
sprain maybe was worse.  She reported a feeling as if glass 
were in her ankle when she tried cycling.  She was working 
full time on a mostly sedentary duty type basis.  She was no 
longer attending physical therapy.  Diagnosis was traumatic 
left ankle sprain.  It was noted she had positive tenderness 
over the medial malleolus area as well as the calcaneal 
fibular ligament on the lateral malleolus area.  Range of 
motion was good.  There was a moderately impaired (+2) pedal 
pulse.  She exhibited good strength of the ankle.  She 
complained of a severe amount of instability.  

The veteran was ordered to avoid bearing weight on her left 
ankle for 90 days, according to a March 2001 private medical 
record.  In another private March 2001 medical record, she 
was advised not to participate in any aerobic activities for 
90 days due to continuous pain secondary to a traumatic left 
ankle sprain.  

In another private March 2001 medical record, a physician's 
assistant said the veteran was suffering from a chronic 
traumatic left ankle sprain and that the veteran's MRI scan 
showed a strain of the medial collateral ligament and the 
anterior talofibular ligament appeared torn.

The veteran, who was 42 years old, underwent a VA orthopedic 
examination in July 2002.  The examiner stated the veteran 
worked as a laboratory chemist and was on her feet all day.  
She said she had much pain and swelling in the left ankle 
towards the end of the day after standing a lot.  It was 
noted the veteran was unsure whether she injured both her 
left ankle and her left knee at the same time.

On examination, the left ankle had 15 degrees of dorsiflexion 
to 45 degrees of plantar flexion, compared to 20 degrees of 
dorsiflexion to 50 degrees of plantar flexion on the right.  
There was no pain with motion.  Tenderness was noted over the 
anteromedial and anterolateral aspects of the left ankle.  No 
swelling of the left ankle was detected and there was no 
warmth.  Heel inversion was 20 degrees right and 15 degrees 
left.  Eversion was zero degrees right and left.  Midfoot 
motion was mildly restricted but equal right to left and not 
painful.  June 2000 x-rays showed soft tissue swelling 
present around the ankle.  No evidence of fracture or 
dislocation was identified.  No osseous abnormalities were 
seen.  Soft tissue swelling was seen around the ankle, 
especially medially.  It was noted a ligamentous injury could 
not be excluded.  

A July 2000 MRI scan of the left ankle shows soft tissue 
swelling of the left ankle with strain of the medial 
collateral ligament.  The anterior talofibular ligament 
appeared torn.  No bone bruises, no joint effusion, and no 
degenerative change were noted.  A tiny calcaneal spur was 
noted, as was considerable soft tissue swelling around the 
ankle.  Tendons were intact.  Mild fluid and edema were 
present around the medial collateral ligament reflecting a 
strain.  The anterior talofibular ligament was not well 
visualized and appeared torn.  The calcaneofibular ligament 
appeared intact.  

The VA examiner assessed a sprained left ankle with 
persisting symptoms.  He was not able to detect any arthritis 
in the left ankle.  He did note a minor restriction of motion 
which might be considered due to arthrofibrosis.

In September 2002, the RO granted service connection for 
recurrent left ankle sprains with a non-compensable rating.  

The veteran underwent another VA orthopedic examination in 
August 2004 performed by the previous examiner.  Since the VA 
examination in July 2002, the veteran reported 10 episodes of 
spraining her left ankle while walking.  She reported the 
ankle felt unstable at times.  She wore an Aircast brace 
after a couple of those sprains and used an Ace bandage after 
others.  She continued to have pain mainly at the lateral 
aspect of the left ankle.  She did not wear a brace at the 
time of the August 2004 VA exam.  There was no surgery or 
physical therapy for the ankle disorder.  Bowling caused pain 
in the left ankle and the knee.  The veteran took medications 
for pain.

On examination, the left ankle had 15 degrees of dorsiflexion 
to 40 degrees of plantar flexion, compared to 25 degrees of 
dorsiflexion to 50 degrees of plantar flexion on the right.  
The left ankle was mildly tender anterolaterally and 
posteromedially.  No swelling was present.  Medial lateral 
stability was equal to that of the normal right ankle.  The 
assessment was recurrent sprains of the left ankle with 
continuing pain and instability.

II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing her claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a letter issued in January 2002.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed September 2002 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate her 
claim and assist her in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of her claim in this Board decision.


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that §  
4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2005).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 4.2, 4.6.

Disability of the ankle is rated under the criteria of 
Diagnostic Codes 5270 through 5274.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270-5274 (2005).  The RO evaluated the 
veteran's left ankle disorder pursuant to DC 5271, applicable 
to limited motion of the ankle.  Under that diagnostic code, 
moderate limitation warrants a 10 percent evaluation and 
marked limitation warrants a 20 percent evaluation.  The 20 
percent rating is the maximum evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, DC 5271.

The veteran's left ankle disability could also be evaluated 
under DC 5270 for ankylosis of the ankle.  Under the criteria 
of DC 5272, ankylosis of the subastragalar or tarsal joint, 
in good weight-bearing position, warrants a 10 percent 
rating, and, in poor weight-bearing position, warrants a 20 
percent rating.  Under the criteria of DC 5273, malunion of 
the os calcis or astragalus with moderate deformity warrants 
a 10 percent rating, and marked deformity warrants a 20 
percent rating.  Under the criteria of DC 5274, 
astragalectomy warrants a 20 percent rating.

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate 
II (2005).  

The Board is of the opinion that an initial evaluation in 
excess of 10 percent for the veteran's left ankle is not 
warranted.  As noted above, a 20 percent evaluation is 
warranted under DC 5271 for marked limitation of ankle motion 
and normal dorsiflexion of the ankle is to 20 degrees and 
normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II (2005).  At the July 2002 VA examination, the 
veteran had 15 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  Two years later, at the August 2004 VA 
examination, dorsiflexion of the left ankle was again 15 
degrees and plantar flexion was 40 degrees, compared to 25 
degrees of dorsiflexion to 50 degrees of plantar flexion on 
the right ankle.  The veteran's range of motion for her left 
ankle was only 5 degrees from normal dorsiflexion and her 
plantar flexion was normal in 2002 and only off 5 degrees in 
2004.  These figures are not sufficient to reflect a marked, 
rather than a moderate, limitation of motion of the left 
ankle.

In addition, the June 2000 private x-rays show no evidence of 
fracture or dislocation and no osseous abnormalities were 
seen.  According to one March 2001 private medical record, a 
MRI scan of the left ankle shows a strain of the medial 
collateral ligament and the anterior talofibular ligament 
appears torn.  However, another private March 2001 medical 
record reflects range of motion was considered good and the 
veteran exhibited good strength of the ankle.  The August 
2004 VA examination noted while the veteran had pain mainly 
at the lateral aspects of the left ankle, she did not wear a 
brace and surgery and physical therapy were not contemplated.  
There was no swelling.  While the left ankle was mildly 
tender anterolaterally and posteromedially, medial lateral 
stability was equal to that of the normal right ankle.  The 
diagnosis was recurrent sprains with continuing pain and 
instability.  Thus, neither the VA examinations nor the 
private medical records suggest evidence of a condition 
warranting a marked, rather than a moderate, limitation of 
motion of the left ankle.

As there is no evidence of ankylosis or fusion of the ankle 
joint, a higher evaluation is not warranted under any of the 
diagnostic codes described above.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270-5274 (2005).  The objective medical 
evidence of record does not show malunion of the tibia and 
fibula with marked ankle disability or increased disability 
such as to warrant a higher rating under any of the 
Diagnostic Codes discussed above.  Id.

Consideration also has been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  While the 
veteran complains of pain associated with her left ankle 
disability, the Board does not find that the disability 
attributable to the limitation of motion of her left ankle 
has resulted in functional disability in excess of that 
contemplated in the 10 percent rating.  The August 2004 VA 
examination report reflects that the veteran has recurrent 
left ankle sprains, but no incoordination, or excess 
fatigability.  The Board does not find that a higher 
disability evaluation is warranted for the veteran's 
limitation of motion of her left ankle on the basis of 
functional disability.

In sum, the preponderance of the objective medical evidence 
does not support an initial rating in excess of 10 percent 
for the veteran's recurrent left ankle sprains.  See 
38 C.F.R. § 4.71a, DC 5271.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102 (2005).

There is no indication in the record of any unusual 
disability picture that application of regular scheduler 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for any of her service-
connected ankle sprains, as the Court indicated can be done 
in this type of case.  Based upon the record, we find that at 
no time since the veteran filed her original claim for 
service connection in this matter has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.



ORDER

Entitlement to an initial rating in excess of 10 percent for 
recurrent left ankle sprains is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


